Citation Nr: 0946269	
Decision Date: 12/05/09    Archive Date: 12/18/09

DOCKET NO.  08-13 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for psychiatric 
disability, claimed as depression and posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to January 
1981 and May 1982 to September1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los. 
Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service records associated with the Veteran's claims file 
indicate that he had a period of active service with the 
Marines from December 1978 to January 1981 and a period of 
active service in the Navy from May 1982 to September 1989.  
A review of the service treatment records (STRs) associated 
with the Veteran's claims file show that there are no records 
documenting medical treatments or examinations for the 
Veteran's service.  The most recent STR associated with the 
Veteran's active service is associated with his discharge 
from the Marines, during his first period of service.  
Information requests 1990 and 2006 show that VA failed to 
request records from the Veteran's second period of service.  
As VA has a duty to assist the Veteran in obtaining evidence 
pertinent to the adjudication of his claim, this case must be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's 
service treatment records for his period 
of service from May 1982 to September1989.

2.  Following any additional indicated 
development, readjudicate the claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


